DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a phrase which can be implied.  For instance, line 1 recites “The application describes techniques ...”.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ura (US Patent Application, Pub. No.: US 2003/0012388 A1).
In regards to claim 21, Ura discloses a howling detector (e.g., howling detecrting section 104) configured to determine whether howling is likely or imminent on the basis of a parameter (i.e., frequency) of a portion of an input signal (See pg. 10, paragraph [0074] – [0075]; pg. 10, paragraph [0079]; and pg. 11, paragraph [0085]).
In regards to claim 22, Ura discloses the howling detector, wherein the howling detector is configured to measure the parameter of the portion of the input signal (See pg. 11, paragraph [0091] – [0092] and pg. 12, paragraph [0102]).
In regards to claim 23, Ura discloses the howling detector, wherein the howling detector is configured to determine whether howling is likely or imminent on the basis of the linearity of the parameter of the portion of the input signal (See pg. 14, paragraph [0123] and pg. 14-15, paragraph [0125].
In regards to claim 24, Ura discloses the howling detector, wherein the howling detector is configured to determine the linearity of the parameter of the portion of the input signal (See pg. 14-15, paragraph [0125]).
In regards to claim 25, Ura discloses the howling detector, wherein the parameter is proportional to the energy of the portion of the input signal (See pg. 14-15, paragraph [0125]).
In regards to claim 26, Ura discloses the howling detector, wherein the parameter is proportional to the logarithm of the energy of the portion of the input signal (See pg. 15, paragraph [0128]).
In regards to claim 27, Ura discloses the howling detector, wherein the parameter of the portion of the input signal is proportional to the difference between the logarithm of the energy of the portion of the input signal and a trend line, wherein the trend line comprises a straight line representation of the logarithm of the energy of the portion of the input signal (See pg. 15-15, paragraph [0134] – [0135]).
In regards to claim 28, Ura discloses the howling detector, wherein the parameter of the portion of the input signal is proportional to the residuals of the trend line (See pg. 15-16, paragraph [0135]).
In regards to claim 29, Ura discloses the howling detector, wherein the parameter of the portion of the input signal is proportional to a goodness of fit measure of the trend line over P samples (See pg. 15-16, paragraph [0135]).
In regards to claim 30, Ura discloses the howling detector, wherein the goodness of fit measure, r(n), is represented by: Pk . . 2 rat) = » (yr —i)— (Pola) + (P -d- fp, ()) iQ) 
In regards to claim 31, Ura discloses the howling detector, wherein the parameter is proportional to the slope of the trend line (See pg. 33, paragraph [0286]).
In regards to claim 32, Ura discloses the howling detector, wherein the parameter is proportional to a derivative of the energy of the portion of the input signal (See pg. 14-15, paragraph [0125]).
In regards to claim 33, Ura discloses the howling detector, wherein the parameter is proportional to a derivative of the logarithm of the energy of the portion of the input signal (See pg. 14-15, paragraph [0125]).
In regards to claim 34, Ura discloses a gain adjuster (e.g., howling suppressing section 105) configured to adjust the gain of a noise control circuit based on a parameter (i.e., frequency) of a portion of an input signal that indicates whether howling is likely or imminent (See pg. 10, paragraph [0074] – [0075] and pg. 10, paragraph [0078]).
In regards to claim 35, Ura discloses the gain adjuster, wherein the gain adjuster is configured to adjust the gain of a noise control circuit based on the linearity of the parameter of the portion of the input signal (See pg. 12, paragraph [0096] – [0097]).
In regards to claim 36, Ura discloses the gain adjuster, wherein the parameter is proportional to the energy of the portion of the input signal (See pg. 14-15, paragraph [0125]).
In regards to claim 37, Ura discloses the gain adjuster, wherein the parameter is proportional to the logarithm of the energy of the portion of the input signal (See pg. 15, paragraph [0128]).
In regards to claim 38, Ura discloses a howling detector (e.g., howling detecting section 104) configured to measure a parameter (e.g., frequency) of a portion of an input signal that indicates whether howling is likely or imminent (See pg. 10, paragraph [0074] – [0075]; pg. 10, paragraph [0079]; and pg. 11, paragraph [0085]).
In regards to claim 39, Ura discloses a howling detector (e.g., howling detecting section 104) configured to determine whether howling is likely or imminent on the basis of the linearity of a parameter (i.e., frequency) of a portion of an input signal (See pg. 10, paragraph [0074] – [0075]; pg. 10, paragraph [0079]; and pg. 11, paragraph [0085]).
In regards to claim 40, Ura discloses a gain adjuster (e.g., howling suppressing section 105) configured to adjust the gain of a noise control circuit based on the linearity of a parameter (i.e., frequency) of a portion of an input signal (See pg. 10, paragraph [0074] – [0075] and pg. 10, paragraph [0078]).






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,681,458.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,681,458 recites “A howling detector configured to receive an input audio signal, to determine a logarithmic representation of the energy of the input audio signal, and to determine a measure of linearity of the logarithmic representation of the energy”, and claim 21 of the present application recites “A howling detector configured to determine whether howling is likely or imminent on the basis of a parameter of a portion of an input signal”.




Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,681,458.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,681,458 recites “A howling detector configured to receive an input audio signal, to determine a logarithmic representation of the energy of the input audio signal, and to determine a measure of linearity of the logarithmic representation of the energy”, and claim 38 of the present application recites “A howling detector configured to measure a parameter of a portion of an input signal that indicates whether howling is likely or imminent”.

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,681,458.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,681,458 recites “A howling detector configured to receive an input audio signal, to determine a logarithmic representation of the energy of the input audio signal, and to determine a measure of linearity of the logarithmic representation of the energy”, and claim 39 of the present application recites “A howling detector configured to determine whether howling is likely or imminent on the basis of the linearity of a parameter of a portion of an input signal”.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tatsumi (US Patent Application, Pub. No.: US 2009/0052691 A1) teaches a howling suppressing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652